Citation Nr: 1759027	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  12-31 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel.


INTRODUCTION

The Veteran served on active duty from October 1970 to September 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of December 2010 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2014, the Board remanded the matters of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, entitlement to increased ratings in excess of 30 and 50 percent for posttraumatic stress disorder (TDIU), and entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).

In August 2015, the RO issued a rating decision granting a uniform, 70 percent rating for PTSD and entitlement to a TDIU.  Given that the Veteran had previously indicated that a 70 percent rating would satisfy his appeal as to the matter, and that the RO granted a TDIU in full, these matters are no longer before the Board.


FINDING OF FACT

In a November 2017 correspondence, prior to the promulgation of a decision in the appeal, the Veteran's representative withdrew from appeal the issues of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Id.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In a November 2017 written correspondence, prior to the promulgation of a decision in the appeal, the Veteran's representative submitted a written statement indicating that he was withdrawing the matter of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue. Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, which is dismissed.


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, is dismissed.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


